Citation Nr: 1138266	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-20 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for residuals of a right foot injury.  The matter has since been transferred to the RO in Chicago, Illinois.

This matter was previously remanded by the Board for additional development in April 2011.  That development has been completed, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

As noted in the April 2011 remand, service treatment records reflect that the Veteran sustained an inversion injury to the right ankle in February 1986.  The treating physician described the injury as a first degree strain, and the Veteran was treated with an ice pack, elevation, and crutches.  Over the next several days, he reported improvement in his condition.

The Veteran was afforded VA examinations in July 2005 and March 2009.  Both examinations revealed normal findings with respect to the Veteran's right foot. However, private treatment records show the Veteran underwent a motor nerve conduction velocity study in March 2006.  The treating physician indicated that the Veteran had "absent peroneal response" that was "due to injuries to both feet." Therefore, despite the normal VA examination findings, the Veteran demonstrated a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)

The Board remanded the case for an opinion as to whether the Veteran's absent peroneal response was etiologically related to his foot injury in service.  The Veteran underwent an additional examination in April 2011, and the examiner indicated that it was less likely than not that the absent peroneal response was related to an injury in service.  However, that examiner also diagnosed the Veteran with recurrent lateral ligament ankle sprains, but did not provide an opinion as to whether that diagnosis was etiologically related to the Veteran's right foot injury in service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as the examiner diagnosed the Veteran with an ankle condition but did not comment on etiology, such an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the April 2011 VA examination for a supplemental opinion. The examiner should address the following questions:

(a) Whether it is at least as likely as not that the Veteran's diagnosed recurrent lateral ligament ankle sprains are etiologically related to the right foot inversion injury sustained during service in February 1986.

The examiner should review the entire record, including the Veteran's service treatment records and post-service records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, and the examiner should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


